DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 08/23/2021 in which claims 16, 21, 27, 29, 30, 33, and 34, were amended.  Claim 28 has been cancelled.  Currently, claims 16-27 and 29-35 are pending for examination in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19-22, 24, and 29-34, are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527).
[Claims 16, 17, and 29]  Gray teaches a vascular introducer device (figure 24, item 700; paragraph [0080]) comprising:
an elongate shaft (figure 24, item 712) including a proximal end, a distal end, and a lumen therethrough, the lumen sized to receive a catheter device, the distal end defining an opening configured to allow the catheter device to pass through (as shown and described via distal sheath 12 in the embodiment of figure 1; paragraph [0044]); and 
a hub (figure 24) coupled to the proximal end of the elongate shaft (figure 24, item 712), the hub comprising: 
a body (figure 24, item 704/706/708/720) that includes a proximal end, a distal end, and a lumen (via port 724) defined therethrough (figure 24; paragraph [0080]); and 

Gray does not specifically disclose an entirety of the first seal comprises a first polymeric material, and entirety of the second seal comprising a second polymeric material; wherein the first and second polymeric materials of the hub having different durometers.
However, Wells teaches a vascular introducer device (figure 1a, item 100) comprising the entirety of first and second seals (“inner valve conduit” and “outer valve conduit”) comprising different polymeric materials with different durometers (paragraphs [0032], [0033], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first and second seals taught by Gray, to have utilized different polymeric materials having different durometers, as taught by Wells, in order to provide increased functionality and versatility, by allowing for a means by which one seal might provide improved sealing and the other seal might provide improved compressive force (Wells; paragraph [0033]).
[Claims 19, 20, and 22]  Gray and Wells teach the limitations of claim 16, upon which claims 19, 20, and 22 depend.  In addition, Gray discloses a first seal actuator (figure 24, item 702) rotatably coupled (“twist-to-lock mechanism”) to the body (figure 24, item 704/706/708/720) (paragraph [0081]) and located adjacent to the first seal (“distal seal”) (paragraphs [0080], [0081]) and a second seal actuator (figure 24, item 710) rotatably coupled (“twist-to-lock mechanism”) to the body (figure 24, item 704/706/708/720) (paragraph [0082]) and located adjacent to the second seal 
wherein the first seal (“distal seal”) includes a seal body defining a first lumen therethrough with a reduceable inner diameter (as shown in figure 4, item 42) configured to reduce in diameter when the seal body is compressed by the first seal actuator (figure 24, item 702) (paragraph [0081]);
wherein the first seal (“distal seal”) is configured to allow a device to move distally or proximally along a longitudinal axis defined by the body when the first seal is in a partially closed state and in a fully closed state (as shown in figures 4 and 5).
[Claim 21]  Gray and Wells teach the limitations of claim 16, upon which claim 21 depends.  Gray does not specifically disclose a non-compressed diameter of the lumen of the first and second seal.  
However, Wells discloses a lumen of each of the first and second seals, when each is in a non-compressed state, is sized to receive a catheter device having a diameter ranging from about 2.7 mm (0.105 inches; 8 French) to about 8.7 mm (0.341 inches; 26 French) (Wells discloses an embodiment wherein the lumen has an inner diameter ranging from 4.0mm to 8.0mm; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the claimed ranges, as taught by Wells, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.
[Claim 24]    Gray further discloses the body (figure 24, item 704/706/708/720) defines a chamber (“shuttle sheath”) (figure 4, item 40) between the first (“distal seal”) and second (“proximal seal”) seals, the chamber being in fluid communication with the lumen of the body (as shown in the representative embodiment of figure 4).
[Claims 30 and 33]  Gray and Wells teach the limitations of claim 29, upon which claim 30 and 33 depend.  In addition, Gray discloses the first seal (figures 10a/11a; items 64/80) defines a first seal lumen and comprises a first seal body that includes a frustoconical distal portion tapered in a distal direction and being configured for puckering inwardly when the first seal is compressed (figures 10a-10f and 11a-11g), and wherein the second seal (figures 10a/11a; items 64/80) defines a second seal lumen and comprises a second seal body that includes a frustoconical distal portion tapered in a distal direction and being configured for puckering inwardly when the second seal is compressed (figures 10a-10f and 11a-11g); 
wherein an inner diameter (figure 10b; at 66) of the first seal lumen, when the seal is in a non-compressed state, is larger than the inner diameter (figure 11d; at 86) of the second seal lumen, when the second seal in a non-compressed state (the examiner notes the claims do not require a uniform inner diameter for either the first seal lumen or the second seal lumen; thus, there exists “an inner diameter” of the first seal lumen which is larger than “an inner diameter” of the second seal lumen, when both are in a non-compressed state) (Gray discloses seals 64 and 80 are both suitable as the distal and/or proximal seals) (paragraphs [0067]-[0069]).
[Claims 31 and 32]  Gray and Wells teach the limitations of claim 30, upon which claim 31 and 32 depend.  Although disclosing a circular cross-section of the first and second seal lumens when in a non-compressed state (figures 10f and 11g), Gray does not specifically disclose the lumens form a non-circular cross-section when in a compressed state.
However, Wells discloses a seal lumen (figure 3a, item 302) that expands radially inward, when compressed, to form a non-circular cross-section, forming a smaller lumen configured for providing a fluid-tight seal around a device that has a non-circular cross-section (figure 3a, item 302; inner portion; paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the first and second seals of Gray, to have utilized seals capable of forming non-circular cross-sections when compressed, as taught by Wells, in order to provide increased functionality and versatility, by allowing for a means by which the seals might provide improved sealing around irregular shapes (Wells; paragraph [0033]).
[Claim 34]  Gray teaches a method of introducing a catheter into a patient (paragraph [0044]), the method comprising: 
obtaining an introducer (figure 1, item 10); 
inserting the introducer into a patient's vasculature (paragraph [0044]);
inserting a catheter (“delivery catheter”) into the introducer (paragraph [0044]), the inserting comprising:

inserting the catheter into a proximal end (via proximal port 724) of the introducer hub (paragraph [0082]);
advancing the catheter into a lumen (“inner sheath”) of the introducer hub (paragraph [0082]);
closing the proximal seal over the catheter (paragraph [0082]) such that the catheter is slidably moveable through the proximal seal and bodily fluids are substantially contained within the lumen of the hub by the proximal seal (paragraph [0081]) (“As the outer housing 702 moves over the inner housing 704, an inner sheath attached to the outer housing 702 pushes through and opens the distal seal to allow a delivery catheter and medical device mounted thereon to be inserted into, and/or removed from, a patient without damage thereto from the distal seal”); and 
opening a distal seal by rotating (“twist-to-lock mechanism”) a distal actuator (figure 24, item 702) and advancing the catheter through the distal seal (paragraph [0081]) (“As the outer housing 702 moves over the inner housing 704, an inner sheath attached to the outer housing 702 pushes through and opens the distal seal to allow a delivery catheter and medical device mounted thereon to be inserted into, and/or removed from, a patient without damage thereto from the distal seal”).
Gray does not specifically disclose an entirety of the first seal comprises a first polymeric material, and entirety of the second seal comprising a second polymeric 
However, Wells teaches a vascular introducer device (figure 1a, item 100) comprising the entirety of first and second seals (“inner valve conduit” and “outer valve conduit”) comprising different polymeric materials with different durometers (paragraphs [0032], [0033], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first and second seals taught by Gray, to have utilized different polymeric materials having different durometers, as taught by Wells, in order to provide increased functionality and versatility, by allowing for a means by which one seal might provide improved sealing and the other seal might provide improved compressive force (Wells; paragraph [0033]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Barry et al. (USPN 5,911,710).
[Claim 18]  Gray and Wells teach the limitations of claim 17, upon which claim 18 depends.  Although disclosing the use of materials, such as silicone, with different durometers (Wells; paragraphs [0032], [0033]), Gray and Wells do not specifically disclose the ranges of said durometers.
However, Barry teaches a medical insertion device comprising silicone valves, wherein the first valve (figure 1, item 28) comprises a durometer of 35 (or between 20 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of the claimed durometer ranges, as applicant appears to have placed no criticality on the claimed range (see paragraph [0045]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Osypka (PGPub 2008/0097386).
[Claim 23]  Gray and Wells teach the limitations of claim 16, upon which claim 23 depends.  Although teaching the seals of the device (exemplary seals 64 and 80) are configured to form a fluid-tight seal around a device when compressed partially (paragraphs [0067]-[0069]), Gray does not specifically disclose a second seal which prevents a device from moving distally or proximally when the seal is in a fully closed state.
However, Osypka teaches a vascular introducer device (figure 13, item 110) comprising a seal (“hemostatic valve”) which prevents a device (“dilator”) from moving 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of compression, hemostatic seal, as taught by Osypka, in order to provide increased functionality and control, by allowing for a mean by which hemostasis might be maintained, while preventing unwanted movement of inserted devices.
[Claim 35]  Gray and Wells teach the limitations of claim 34, upon which claim 35 depends.  Although teaching the seals of the device (exemplary seals 64 and 80) are configured to form a fluid-tight seal around a device (paragraphs [0067]-[0069]) and the step of closing the distal seal (paragraph [0081]), Gray does not specifically disclose positionally locking a catheter.
However, Osypka teaches a vascular introducer device (figure 13, item 110) comprising a seal (“hemostatic valve”) which prevents a device (“dilator”) from moving proximally or distally (figures 13 and 20; paragraph [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of compression, hemostatic seal, as taught by Osypka, in order to provide increased functionality and control, by allowing for a mean by which hemostasis might be maintained, while preventing unwanted movement of inserted devices.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Devellian et al. (PGPub 2005/0113805).
[Claims 25-27]  Gray and Wells teach the limitations of claim 24, upon which claims 25-27 depend.  Gray and Wells do not specifically disclose the vascular introducer hub further comprises a venting element coupled to the body and in fluid communication with the chamber.
However, Devellian teaches an intravascular catheter (figure 1, item 100) comprising a hub body (figure 1, item 108) with first (figure 1, item 144) and second (figure 1, item 148) seals defining a chamber (figure 1, item 132), wherein the device further comprises a venting element (figure 1, item 168) extending in a radial direction relative to a longitudinal axis defined by the body (figure 1, item 108) and in fluid communication with the chamber (figure 1, item 132), the venting element (figure 1, item 168) configured to release gases from the chamber while leaving liquids in the chamber (paragraph [0045]); wherein the venting element (figure 1, item 168) comprising a gas permeable filter made of a porous or microporous membrane made of a material, selected from the group consisting of polypropylene, polyethylene, polytetrafluoroethylene, other polyolefin, polyester, or combinations thereof (paragraph [0008], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of a venting element, as taught by Devellian, in order to provide increased functionality and safety, by allowing for a means by which unwanted air bubbles might .

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claims 16, 29, and 34, applicant’s representative asserts the prior art to Gray and Wells fails to teach the amended limitations of “an entirety of the first seal comprising a first polymeric material, and an entirety of the second seal comprising a second polymeric material.”  Specifically, applicant’s representative argues the prior art to Wells only discloses “a single valve having a valve conduit having first and second regions.”  The examiner respectfully disagrees.  First, the examiner would note that the standing rejection does not rely on Wells for the teaching of independent and/or separate first and second seals, as the prior art to Gray clearly discloses these limitations.  The examiner has merely relied upon the prior art to Wells for the teaching disclosing the use of a seal with different polymeric materials and durometers.  However, the examiner would note, even if Gray failed to disclose first and second seals, the currently recited claim limitations do not provide explicit structural requirements for said seals.  Furthermore, lacking any explicit definition within 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                             11/18/2021